UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1473



JAMES T. BROWN,

                                              Plaintiff - Appellant,

          versus


ROBERT M. DORAN; K. KEELEY,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CA-02-1019-1)


Submitted:   November 18, 2004          Decided:    November 23, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James T. Brown, Appellant Pro Se. Jonathan Samuel Cohen, Paula
Keyser Speck, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James T. Brown appeals from the district court’s orders

dismissing his complaint for lack of jurisdiction and denying his

motion for reconsideration.   We have reviewed the record and the

district court’s memorandum and opinions and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Brown v. Doran, No. CA-02-1019-1 (M.D.N.C.

Dec. 3, 2003 & Feb. 13, 2004).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -